(PROCUREMENT FORM) [d79946d7994609.gif]

Exhibit 10.27 SCOPE OF WORK: n/a CAF NO.: 001 DATE: Feb. 28, 2011 P.O. NO.:
DESCRIPTION: SELLER: P.O. # E-00010 Moly033.01 Circuit & Phase 2 Mixers Quinn
Process Equipment Co. PROCUREMENT: 1) COMPLETE SUMMARY OF CHANGE 2) ATTACH
BACKUP DOCUMENTATION 3) FORWARD CAF TO PROJ. ENGINEERING SUMMARY OF CHANGE: 1)
Addition of secondary circuit mixers. 2) Revising circuit design. COST IMPACT
SCHEDULE IMPACT ORIGINAL P.O. AMOUNT: $21,437,853.00 SCHEDULE EXTENSION: wks.
TOTAL PREVIOUS CHANGES: $0.00 SCHEDULE REDUCTION: wks. AMOUNT THIS CAF:
$4,553,920.00 NEW P.O. COMPLETION DATE: Oct 2, 2012 REVISED P.O. AMOUNT:
$25,991,773.00 (THE CHANGES IN THIS CAF WILL BE INCORPORATED INTO P.O. CHANGE
ORDER NO.: 001 ) BUYER: /s/ Charlet Davis DATE: Feb. 28, 2011 ENGINEERING: 1)
COMPLETE DESCRIPTION AND REASON FOR CHANGE 2) FORWARD CAF TO PROJECT CONTROLS
DESCRIPTION AND REASON FOR CHANGE: Addition of Phase 2 mixers. Y N TECHNICAL
CHANGES APPROVED: x REVISED EPR TO BE ISSUED: PROJECT CONTROLS: 1) ADD BUDGET
INFORMATION 2) FORWARD CAF TO PROJECT MANAGER BUDGET CHANGE THIS CAF FORECAST
FINAL VARIANCE commited to date REASON FOR VARIANCE COMMENTS: n/a COST CODE n/a
PROJECT CONTROLS n/a DATE: n/a /s/ Marc Privitera 2/28/11 /s/ Samar Adranly
2/28/11 PROJECT ENGINEER DATE PROJECT CONTROLS MANAGER, SAMAR ADRANLY /s/ Todd
Hancock DATE 2/28/11 /s/ Charlet Davis 2/28/11 PROJECT PROCUREMENT MANAGER,
CHARLET DAVIS /s/ John Burba DATE 2/28/11 PROGRAM MANAGER, TODD HANCOCK /s/
Brock O’Kelley DATE 2/28/11 MOLYCORP, DR. JOHN BURBA DATE MOLYCORP, BROCK
O’KELLEY DATE RETURN COMPLETED FORM TO PROCUREMENT TO COMMIT AWARD

